Case 2:18-mj-00152-EFB Document 213 Filed 11/05/19 Page 1 of 5




                                        EXHIBIT 85 (CORRECTED)
Case 2:18-mj-00152-EFB Document 213 Filed 11/05/19 Page 2 of 5




                                        EXHIBIT 85 (CORRECTED)
Case 2:18-mj-00152-EFB Document 213 Filed 11/05/19 Page 3 of 5




                                        EXHIBIT 85 (CORRECTED)
Case 2:18-mj-00152-EFB Document 213 Filed 11/05/19 Page 4 of 5




                                        EXHIBIT 85 (CORRECTED)
Case 2:18-mj-00152-EFB Document 213 Filed 11/05/19 Page 5 of 5




                                        EXHIBIT 85 (CORRECTED)
